Case 4:20-cv-00107-WTM-CLR Document 27 Filed 03/08/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION
JOE HAND PROMOTIONS, INC., )
Plaintiff, )
v. 5 CV420-107
RUDOLPH GOSYNE, et al., )
Defendants. )
ORDER

 

The parties have filed a Notice of Settlement with the Court. Doc. 26.
However, that notice indicates that the parties will not be in a position to
dismiss this case until after July 15, 2021 when all payments have been
completed. Id. Accordingly, the parties are DIRECTED to file a stipulated
dismissal no later than July 20, 2021 or provide a report as to the status of the
settlement. The Clerk of Court is DIRECTED to stay this case until July 20,
2021.

SO ORDERED, this 8th day of March, 2021.

CHRISTOPHER L. RAY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF GEORGIA
